Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 26 which include a spring pretensioned feature must be shown. How is the spring pretensioned? It is use of a nut and bolt? This feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson, Jr. et al. herein referred to as “Thompson’ (USPN 9,922,634). 
As to claim 11-26, Thompson disclose use of a sound insulation multilayer construction for acoustically insulating sound (Abstract), that is useful in a variety of appliances, including an exterior of dishwashers (col. 15, first full paragraph). As shown in Figure 1, for example, the sound insulation construction 10 is formed together as a single-piece. The material selection of polyurethane and cross-linked versions are considered by Thompson (col. 8, last paragraph). The interior of a dishwasher has impliedly has a cavity therein for holding dishes to be washed. The layers of the sound insulation construction are formed together by adhesive materials (col. 4, second paragraph). Further noted by Thompson is the use of a variety of fasteners, that may be utilized, many of which allow for the insulation to be separable in a non-destructive manner at col. 12, last full paragraph: The layers of the sound insulation construction, as well as any additional layers or components, to which the sound insulation construction is coupled, can be coupled together using any suitable mechanism including, but not limited to, direct contact, external force, adhesive, cohesive, melt bonding, extrusion bonding, sonic welding, magnets, mechanical mechanisms (e.g., nuts, bolts, rivets, screws, staples, nails, hook and loop fasteners, snap-fit engagement mechanisms, press-fit engagement mechanisms), and combinations thereof), and combinations thereof. These examples of fasteners read on the claimed reinforcement being configured to project away from and/or towards the dishwasher because it extends in a longitudinal direction to hold the insulation in place. Also, these fasteners can be shaped in rib or bead shapes, for example, the rib shape is achievable by use of staples. The use of nuts and bolts, snap-fit engagement mechanism, or press-fit engagement mechanisms are fully capable of being spring pretensioned so that the insulation layer is pressed against the dishwasher door, for example. In addition to polyurethane, Thompson discloses use of foam it its material selection (col. 14, first full paragraph), which implied has a viscoelastic property. Use of multilayers in Thompson allows for first and second layers to be used. Thompson also discloses the use of a nonwoven mesh layer, for example at  Figure 2a layer 16 formed as an outer layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711